Title: To Thomas Jefferson from Joseph H. Nicholson, 10 May 1803
From: Nicholson, Joseph H.
To: Jefferson, Thomas


          
            Sir
                     
            Chesterfield May 10. 1803
          
          I beg Leave to enclose you a Letter which I received a few Days past from Capt. Jones of Philada. In this I have no Authority from him, but as it may throw some light on a Transaction with which I believe you are already partially acquainted, I have no Doubt he will pardon me. It will discover to you the Reason why you did not receive from the Pennsylvania Delegation, a written Communication, which I understood you were induced to expect.
          It is a Circumstance of real Regret, that many of our Friends have discovered so strong an anxiety for office, as to afford too much reason to believe that this was their leading Motive in desiring a Change of administration. Whenever the Views of such Men are developed, Disgrace and Disappointment ought to follow them. As far as my Knowledge extends, I am persuaded the public are satisfied with the Course that has been pursued in Relation to offices, and that it ought not to be abandoned at the will of a few unprincipled Demagogues—
          I would not have taken the Liberty of offering these Remarks, but for a Belief that you would be gratified at hearing the Opinions of Men who feel a Pleasure in avowing themselves personally and politically your Friends.
          After perusing Capt. Jones’s Letter, I will beg the Favor to have it returned to me, and remain Sir Most respectfully Yr. Ob. Servt.
          
            Joseph H. Nicholson
          
        